Case 1:19-cv-00241-JB-M Document 44 Filed 07/28/20 Page 1 of 6                       PageID #: 320




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

Fidelity and Deposit Company of Maryland,          )
                                                   )
                         Plaintiff,                )
                                                   )
v.                                                 )
                                                   ) CIVIL ACTION NO. 1:19-CV-241-JB-M
Rod Cooke Construction, Inc., et al.               )
                                                   )
                         Defendants.               )

                                                ORDER

          This matter is before the Court on Plaintiff Federal and Deposit Company of Maryland’s

(“F & D”) Motion for Summary Judgment “for the relief demanded in [its] Complaint” (Doc. 27)

and Memorandum in Support (Doc. 27-2). Defendant Katherine Cooke, the only Defendant to

have filed an opposition to the Motion, has filed a suggestion of bankruptcy and therefore

Plaintiff’s claims against her are stayed. (Docs. 42 and 43). None of the other Defendants have

opposed or otherwise responded to Plaintiff’s Motion. The Motion is ripe for review.

     I.      FINDINGS OF UNDISPUTED MATERIAL FACTS

          F & D is a Maryland company with its principal place of business in Illinois. (Doc. 5 at 1).

F & D issues performance and payment bonds to contractors that bid on construction projects in

the State of Alabama. (Doc. 27-2 at 2). On July 28, 2014, Defendants Rod Cooke Construction,

Inc. (“RCCI”), Fed I, LLC, Rod Cooke Construction of Mississippi, Inc. (“RCCIM”), Rodney W. Cooke,

and Katherine H. Cooke entered into an indemnification agreement (“Agreement”) in Plaintiff’s

favor for performance and payment bonds issued for projects bid upon in the State of Alabama.

(Doc. 1-1 at 6 – 9). On March 3, 2016, Expert Estimating & Construction Management Services,


                                                   1
Case 1:19-cv-00241-JB-M Document 44 Filed 07/28/20 Page 2 of 6                       PageID #: 321




LLC (“EECMS”) executed a rider to the Agreement joining as additional indemnitors. (Id. at 9 –

11).   All Defendants except for Katherine H. Cooke shall be referred to hereinafter as

“Defendants.” This Order neither resolves nor has any application to Plaintiff’s claims against

Katherine Cooke, which are the subject of a bankruptcy stay as noted above.

       The Agreement provides, in relevant part, the following:

              2. INDEMNITY: Indemnitors shall exonerate, indemnify, and hold
              Surety harmless from any and all liability and loss, sustained or
              incurred, arising from or related to (a) any Bond, (b) any Claim,
              (c) any Indemnitor failing to timely and completely perform or
              comply with this Agreement, (d) Surety enforcing this
              Agreement or (e) any act or Surety to protect or procure any of
              Surety’s rights, protect or preserve any of Surety’s interests, or to
              avoid or lessen Surety’s liability or alleged liability. The liability of
              Indemnitors to Surety under this Agreement includes all Claims
              made on Surety, all payments made, loss incurred, and all
              actions taken by Surety under the Good Faith belief that Surety is
              or would be or was liable for the amounts paid or the actions
              taken or that it was necessary or expedient to make such
              payments or take such actions, whether or not such liability
              necessity or expediency existed. Indemnitors shall promptly upon
              demand, make payment to Surety as soon as liability or Loss
              exists, whether or not Surety has made any payment. An itemized
              statement of Loss sworn to by an officer of Surety or the voucher or
              other evidence of any payment shall be prima facie evidence of
              the fact, amount and extent of the liability of Indemnitors for such
              loss. Indemnitors shall promptly, upon demand, procure the full
              and complete discharge of Surety from all Bonds and all liability in
              connection with such Bonds. If Indemnitors are unable to obtain
              discharge of any or all such Bonds within the time demanded,
              Indemnitors shall promptly deposit with Surety an amount of
              money that Surety determines is sufficient to collateralize or pay
              any outstanding bonded obligations.
              ...

              4. PLACE IN FUNDS: Indemnitors agree to promptly deposit with
              Surety, on demand, an amount of money that Surety determines
              is sufficient to fund any liability or Loss. Such funds may be used
              by Surety to pay Loss or may be held by Surety as collateral against
              potential future Loss. Any remaining funds held by Surety after


                                                 2
Case 1:19-cv-00241-JB-M Document 44 Filed 07/28/20 Page 3 of 6                     PageID #: 322




                payment of all sums due to Surety under this Agreement shall
                be returned upon the complete release and/or discharge of
                Surety’s liability under all Bonds.

(Id.) (formatting in original). The Agreement obligated Defendants to indemnify F & D from and

against any and all loss and expense, including attorneys’ fees and court costs, resultant from F

& D’s issuance of the bonds and enforcement of the Agreement.

         On September 28, 2014, F & D issued a series of performance and payment bonds (Bond

No. PRF9169905) on RCCI’s behalf for the Murphy High School Phase II Renovation project. (Doc.

1-1 at 1 – 6). On December 29, 2014, F & D issued another series of performance and payment

bonds (Bond No. PRF9169928) on RCCI’s behalf to complete a project at Cranford Burns Middle

School. (Doc. 1-3 at 1 – 7). RCCI was to complete these projects in Mobile, Alabama. (Doc. 27-2

at 3).

         During construction of the bonded projects, RCCI advised F & D it was experiencing

financial difficulties and it would be unable to complete those projects. (Doc. 17 at 2). On August

10, 2015, RCCI and EECMS issued voluntary letters of default on both bonded projects. (Doc. 1-

4). F & D completed the bonded projects and recovered the contract balances for each. (Doc.

27-2 at 4). However, F & D experienced a net loss of $1,149,213.60 due to RCCI’s default,

exclusive of attorneys’ fees and court costs. (Doc. 26-3 at 2). F & D sent letters to each Defendant

requesting indemnification on at least two occasions.

         Plaintiff filed the subject Amended Complaint on June 21, 2019, seeking to hold each

Defendant liable for Indemnity/Breach of Contract and Common Law Indemnity. (Doc. 11 at 10

– 11). Plaintiff seeks to hold each Defendant separately and severally liable for reimbursement

of all sums expended in satisfaction of claims asserted against its Bonds, as well as for costs and



                                                 3
Case 1:19-cv-00241-JB-M Document 44 Filed 07/28/20 Page 4 of 6                                    PageID #: 323




expenses incurred as a result of this litigation. At the time Plaintiff filed its Motion for Summary

Judgment, this amount totaled $1,193,566.80.1 F & D contends it is due summary judgment on

each claim against all Defendants because the parties executed a valid and enforceable

indemnification agreement which each Defendant breached by failing to indemnify F & D for its

performance on the bonded projects. (Doc. 27-2 at 1, 6 – 10).

          Plaintiff filed its Motion for Summary Judgment on March 3, 2020. On the same day, the

Court entered an Order requiring any party opposing the Motion to do so “in the manner set out

in Rule 56 of the Federal Rules of Civil Procedure and Civil L.R. 7 and 56 on or before March 25,

2020.” (Doc. 28). The response deadline was extended to May 11, 2020. (Doc. 30). None of the

Defendants have opposed or otherwise responded to the Motion.

    II.      STANDARD OF REVIEW

          Under Rule 56(a) of the Federal Rules of Civil Procedure, “a court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The party moving for summary judgment

bears the “initial responsibility of informing the district court of the basis for [its] motion, and

identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which [they] believe[ ] demonstrate the

absence of a genuine issue of material fact.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). Where the moving party does not have the burden of proof at trial, it may show that




1
 As of March 4, 2020, Plaintiff avers it has incurred $72,816.31 in attorneys’ fees and $1,918.07 in court costs,
totaling $74,734.38 (Doc. 27-2 at 5).



                                                          4
Case 1:19-cv-00241-JB-M Document 44 Filed 07/28/20 Page 5 of 6                      PageID #: 324




“there is an absence of evidence to support the non-moving party’s case.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).

          If the moving party meets its initial burden, the non-movant must set forth specific facts,

supported by citation to the evidence, to support the elements of the case at trial, and therefore,

establish that there is a genuine issue for trial. Fed. R. Civ. P. 56(c). As noted, Defendants have

failed to respond to Plaintiff’s Motion, notwithstanding the said Court-imposed deadlines and

the requirements of Rule 56(c). By such failures, Defendants have waived their opportunity to

be heard on the Motion. Long v. Patton Hospitality Mgmt., Inc., 2016 U.S. Dist. LEXIS 55278, at

*n.1 (S.D. Ala. April 26, 2016). Defendants have failed to oppose the Motion at their own

peril. Long, 2016 U.S. Dist. LEXIS 55278, at *n.1. This Court will not interpose arguments that

Defendants could have made but did not. Id.

   III.      CONCLUSIONS OF LAW

          The Court concludes that the undisputed material facts of this case (Section I., supra)

entitle Plaintiff to judgment as a matter of law on its claims against the Defendants. The

Agreement upon which Plaintiff relies is unambiguous, unrebutted, and supports Plaintiff’s

claims. The facts of Defendants’ breaches of the Agreement and the damages caused to Plaintiff

thereby are undisputed and Defendants offer no facts or allegations in rebuttal. Plaintiff’s

Motion for Summary Judgment is well and sufficiently pled, and satisfies all burdens imposed on

Plaintiff as movant under Rule 56. Plaintiff is entitled to a judgment as a matter of law for all

relief demanded in its Amended Complaint.




                                                   5
Case 1:19-cv-00241-JB-M Document 44 Filed 07/28/20 Page 6 of 6                   PageID #: 325




                                         CONCLUSION

       Based on the foregoing, and in light of Defendants’ failure to oppose or otherwise respond

to Plaintiff’s Motion for Summary Judgment as required by this Court and Rule 56, Plaintiff’s

Motion is due to be and hereby is GRANTED.


       DONE and ORDERED this 28th day of July, 2020.


                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE




                                               6
